Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 1 of 86 PageID #:
                                    1362
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 2 of 86 PageID #:
                                    1363
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 3 of 86 PageID #:
                                    1364
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 4 of 86 PageID #:
                                    1365
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 5 of 86 PageID #:
                                    1366
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 6 of 86 PageID #:
                                    1367
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 7 of 86 PageID #:
                                    1368
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 8 of 86 PageID #:
                                    1369
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 9 of 86 PageID #:
                                    1370
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 10 of 86 PageID #:
                                     1371
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 11 of 86 PageID #:
                                     1372
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 12 of 86 PageID #:
                                     1373
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 13 of 86 PageID #:
                                     1374
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 14 of 86 PageID #:
                                     1375
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 15 of 86 PageID #:
                                     1376
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 16 of 86 PageID #:
                                     1377
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 17 of 86 PageID #:
                                     1378
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 18 of 86 PageID #:
                                     1379
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 19 of 86 PageID #:
                                     1380
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 20 of 86 PageID #:
                                     1381
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 21 of 86 PageID #:
                                     1382
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 22 of 86 PageID #:
                                     1383
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 23 of 86 PageID #:
                                     1384
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 24 of 86 PageID #:
                                     1385
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 25 of 86 PageID #:
                                     1386
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 26 of 86 PageID #:
                                     1387
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 27 of 86 PageID #:
                                     1388
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 28 of 86 PageID #:
                                     1389
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 29 of 86 PageID #:
                                     1390
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 30 of 86 PageID #:
                                     1391
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 31 of 86 PageID #:
                                     1392
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 32 of 86 PageID #:
                                     1393
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 33 of 86 PageID #:
                                     1394
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 34 of 86 PageID #:
                                     1395
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 35 of 86 PageID #:
                                     1396
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 36 of 86 PageID #:
                                     1397
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 37 of 86 PageID #:
                                     1398
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 38 of 86 PageID #:
                                     1399
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 39 of 86 PageID #:
                                     1400
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 40 of 86 PageID #:
                                     1401
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 41 of 86 PageID #:
                                     1402
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 42 of 86 PageID #:
                                     1403
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 43 of 86 PageID #:
                                     1404
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 44 of 86 PageID #:
                                     1405
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 45 of 86 PageID #:
                                     1406
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 46 of 86 PageID #:
                                     1407
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 47 of 86 PageID #:
                                     1408
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 48 of 86 PageID #:
                                     1409
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 49 of 86 PageID #:
                                     1410
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 50 of 86 PageID #:
                                     1411
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 51 of 86 PageID #:
                                     1412
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 52 of 86 PageID #:
                                     1413
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 53 of 86 PageID #:
                                     1414
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 54 of 86 PageID #:
                                     1415
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 55 of 86 PageID #:
                                     1416
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 56 of 86 PageID #:
                                     1417
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 57 of 86 PageID #:
                                     1418
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 58 of 86 PageID #:
                                     1419
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 59 of 86 PageID #:
                                     1420
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 60 of 86 PageID #:
                                     1421
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 61 of 86 PageID #:
                                     1422
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 62 of 86 PageID #:
                                     1423
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 63 of 86 PageID #:
                                     1424
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 64 of 86 PageID #:
                                     1425
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 65 of 86 PageID #:
                                     1426
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 66 of 86 PageID #:
                                     1427
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 67 of 86 PageID #:
                                     1428
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 68 of 86 PageID #:
                                     1429
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 69 of 86 PageID #:
                                     1430
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 70 of 86 PageID #:
                                     1431
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 71 of 86 PageID #:
                                     1432
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 72 of 86 PageID #:
                                     1433
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 73 of 86 PageID #:
                                     1434
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 74 of 86 PageID #:
                                     1435
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 75 of 86 PageID #:
                                     1436
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 76 of 86 PageID #:
                                     1437
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 77 of 86 PageID #:
                                     1438
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 78 of 86 PageID #:
                                     1439
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 79 of 86 PageID #:
                                     1440
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 80 of 86 PageID #:
                                     1441
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 81 of 86 PageID #:
                                     1442
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 82 of 86 PageID #:
                                     1443
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 83 of 86 PageID #:
                                     1444
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 84 of 86 PageID #:
                                     1445
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 85 of 86 PageID #:
                                     1446
Case 1:18-cr-00007-MAC-KFG Document 256-33 Filed 03/29/19 Page 86 of 86 PageID #:
                                     1447
